Citation Nr: 0635885	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected pleurisy, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark B. Anderson, Attorney-at-
law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1954 until March 
1957.

In June 1958, the RO granted the veteran entitlement to 
service connection of pleurisy and scarring.  In a March 2000 
rating decision, a 30 percent disability rating was assigned 
for the veteran's service-connected lung condition.  

In January 2001, the RO received the veteran's claim of 
entitlement to an increased rating for pleurisy and scarring, 
as well as a claim for TDIU.  The March 2002 rating decision 
denied the veteran's claims.  The veteran disagreed with the 
March 2002 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in August 2002.

In April 2006, the veteran's representative submitted medical 
evidence directly to the Board without a waiver of RO 
consideration.  The Board thereupon solicited a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).  No response 
was received.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In November 2005, entitlement to service connection of a mood 
disorder to include depression was granted.  A 30 percent 
disability rating was assigned.  To the Board's knowledge, 
the veteran has not disagreed with the assigned disability 
rating and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].



REMAND

As was noted in the Introduction, in April 2006 the veteran's 
attorney submitted additional medical evidence concerning 
both issues directly to the Board.  This evidence was not 
accompanied by a waiver of RO consideration.  

In September 2006, the Board sent the veteran's attorney a 
letter indicating that in order for the Board to proceed to 
the merits of the claim a waiver of RO consideration of the 
recently submitted evidence was required.  See 38 C.F.R. 
§ 20.1304 (2006).  The veteran's attorney was advised that if 
no response to the letter was received within 45 days from 
the date of the letter, then VA would assume that no waiver 
was intended and the matter would be remanded to the Agency 
of Original Jurisdiction (AOJ).   To date, no response to 
that letter has been received.  Therefore, a remand is 
required.   

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service connection claim listed above.  

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability in a letter from the RO dated December 2, 2003.  
However, with respect to element (5), effective date, the 
veteran has not received notice of this element as 
contemplated in Dingess.  



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (BVA) for the following actions:

1.  VBA should provide the veteran and his 
attorney with appropriate notice under 
Dingess.  

2.  VBA should then review the record, to 
include all newly submitted evidence, and 
adjudicate the veteran's claims. If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and given appropriate opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


